Citation Nr: 0928464	
Decision Date: 07/30/09    Archive Date: 08/04/09

DOCKET NO.  08-22 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel




INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).
The Veteran served on active duty from September 1953 to 
September 1955.
        
The Veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from an August 2007 rating decision 
of the Department of Veterans Affairs' (VA) Regional Office 
(RO) in St. Petersburg, Florida. 

The Board notes that while the Veteran's representative, in a 
July 2009 brief, seeks a "limited waiver" of evidence, the 
Board finds that no waiver of any kind is necessary in this 
case.  The Board notes that in August 2008, a supplemental 
statement of the case was issued, and all evidence received 
since the May 2008 statement of the case was reviewed and 
discussed by the RO.  There is no need for a waiver of 
evidence here.


FINDING OF FACT

At worst, the Veteran manifests Level IV hearing in his right 
ear and Level IV hearing in his left ear.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 20 percent 
for bilateral hearing loss are not met. 38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.85, 4.86, 
Diagnostic Code 6100 (2009). 




REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.  The assignment of a particular diagnostic code 
is dependent on the facts of a particular case.  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which diagnostic 
code or codes are most appropriate for application in the 
Veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

At the outset, the Board observes that the Veteran expressed 
disagreement with the August 2007 decision granting him 
service connection for his bilateral hearing loss in 
September 2007.  As such, the Veteran has appealed the 
initial evaluation assigned and the severity of his 
disability is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present. See Fenderson v. West, 12 Vet. App. 119 (1999).

The Court has held that the assignment of disability ratings 
for hearing impairment are to be derived by the mechanical 
application of the Rating Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  
VA regulations require that an examination for hearing 
impairment for VA purposes must be conducted by a state-
licensed audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a puretone audiometry 
test.  38 C.F.R. § 4.85 (2006).  
	
The Rating Schedule provides a table for ratings purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, established by a state-
licensed audiologist including a controlled speech 
discrimination test (Maryland CNC), and based upon a 
combination of the percent of speech discrimination and the 
puretone threshold average which is the sum of the puretone 
thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by 
four.  See 38 C.F.R. § 4.85.  Table VII is used to determine 
the percentage evaluation by combining the Roman numeral 
designations for hearing impairment of each ear.  Id.  

Table VI
Numeric designation of hearing impairment based on puretone 
threshold average and speech discrimination.
% of 
discr
im- 
inati
on
Puretone Threshold Average

0-
41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98
+
92-
100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VI
I 
60-66
V
V
VI
VI
VII
VII
VII
I
VII
I
VI
II 
52-58
VI
VI
VII
VII
VII
I
VII
I
VII
I
VII
I
IX 
44-50
VII
VII
VII
I
VII
I
VII
I
IX
IX
IX
X 
36-42
VII
I
VII
I
VII
I
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 

Table VIA*
Numeric designation of hearing impairment based only on 
puretone threshold average.
Puretone Threshold Average
0-
41
42-
48
49-
55
56-
62
63-
69
70-
76
77-
83
84-
90
91-
97
98-
104
105
+
I
II
III
IV
V
VI
VII
VII
I
IX
X
XI
*This table is for use only as specified in §§ 4.85 and 4.86



Table VII
Percentage evaluation for hearing impairment (diagnostic code 
6100)
 
Poorer Ear
XI
100*
 
 
 
 
 
 
 
 
 
 
X
90
80
 
 
 
 
 
 
 
 
 
IX
80
70
60
 
 
 
 
 
 
 
 
VII
I
70
60
50
50
 
 
 
 
 
 
 
VII
60
60
50
40
40
 
 
 
 
 
 
VI
50
50
40
40
30
30
 
 
 
 
 
V
40
40
40
30
30
20
20
 
 
 
 
IV
30
30
30
20
20
20
10
10
 
 
 
III
20
20
20
20
20
10
10
10
0
 
 
II
10
10
10
10
10
10
10
0
0
0
 
I
10
10
0
0
0
0
0
0
0
0
0 
 
XI
X
IX
VII
I
VII
VI
V
IV
III
II
I

38 C.F.R. § 4.85 (2009).

Furthermore, additional considerations apply in cases of 
exceptional patterns of hearing impairment. Under the 
provisions of 38 C.F.R. § 4.86(a), when the puretone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 decibels or more, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral. Each ear 
will be evaluated separately.  Under 38 C.F.R. § 4.86(b), 
when the puretone threshold is 30 decibels or less at 1,000 
hertz, and 70 decibels or more at 2,000 hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results is the higher numeral. That numeral will 
then be elevated to the next higher Roman numeral. Each ear 
will be evaluated separately.  



At the outset, the Board notes that in June 2008 the Veteran 
was examined by a private audiology group, Jonas Hearing Care 
Professionals, and the audiology report is associated with 
the file.  However, the report does not contain the clinical 
findings necessary for consideration under the VA Rating 
Schedule, nor is it shown that the evaluation meets the 
requirements for hearing examinations for VA purposes under 
38 C.F.R. § 4.85.   Although it appears the Veteran's speech 
discrimination may have been measured, it is unknown whether 
the results obtained were by application of the Maryland CNC 
controlled speech discrimination test.  Further, the exact 
measurements of the Veteran's hearing levels at 1000, 2000, 
3000, and 4000 Hertz are unclear from the report.  In 
addition, it is not indicated that the test was conducted by 
a state-licensed audiologist, or that the hearing loss was 
measured by a puretone audiometry test.  For these reasons, 
the June 2008 audiology examination cannot be considered in 
this decision. 

Also in June 2008, a VA audiological examination was 
conducted.  The June 2008 VA examination revealed the 
following puretone thresholds, in decibels:



HERTZ




1000
2000
3000
4000
AVG.
RIGHT
40
50
60
85
58.75
LEFT
35
40
55
80
52.50

The speech recognition score for the right ear was 82 percent 
and the speech recognition score for the left ear was 80 
percent.  The mechanical application of the above results 
compels a numeric designation of IV in the right ear, and IV 
in the left ear.  Under Table VII (38 C.F.R. § 4.85), the 
designation of IV in each ear requires the assignment of a 10 
percent evaluation under Diagnostic Code 6100.  



In addition, in August 2007 a VA audiological examination was 
conducted.  The August 2007 VA examination revealed the 
following puretone thresholds, in decibels:



HERTZ




1000
2000
3000
4000
AVG.
RIGHT
60
60
80
90
72.5
LEFT
65
65
70
75
68.75

The speech recognition score for the right ear was 70 percent 
and the speech recognition score for the left ear was 76 
percent.  The mechanical application of the above results 
compels a numeric designation of VI in the right ear, and IV 
in the left ear.  Under Table VII (38 C.F.R. § 4.85), the 
designation of VI in the better ear and IV in the poorer ear 
requires the assignment of a 20 percent evaluation under 
Diagnostic Code 6100.  

As such, there is no basis for an evaluation in excess of the 
currently assigned 20 percent.  The provisions of 38 C.F.R. § 
4.86 for exceptional patterns of hearing impairment do not 
apply.  There is no other evidence sufficient for rating 
purposes in the claims file.  

With regard to the VA examinations of record, the Board calls 
attention to Martinak v. Nicholson, 21 Vet. App. 447, 455 
(2007).  In Martinak, the Court held that relevant to VA 
audiological examinations, in addition to dictating objective 
test results, a VA audiologist must fully describe the 
functional effects caused by a hearing disability in his or 
her final report.  In this regard, the June 2008 VA examiner 
specifically noted the Veteran's complaint that his greatest 
difficulty was hearing the television, hearing on the phone, 
and hearing in group situations.  Similarly, the August 2007 
VA examiner noted that the Veteran has the most difficulty 
hearing in group situations, crowds, restaurants, and while 
watching television or talking on the telephone.  The Board 
finds these statements to adequately describe the functional 
effects of the Veteran's disability as they demonstrate that 
the examiners elicited information from the Veteran about the 
effects of his disability.  

In this regard, the Board notes that the Court's rationale in 
requiring an examiner to consider the functional effects of a 
Veteran's hearing loss disability involves the potential 
application of 38 C.F.R. § 3.321(b) in considering whether 
referral for an extra-schedular rating is warranted.  
Specifically, the Court noted that, "unlike the rating 
schedule for hearing loss, § 3.321(b) does not rely 
exclusively on objective test results to determine whether a 
referral for an extra[-]schedular rating is warranted.  The 
Secretary's policy [requiring VA audiologists to describe the 
effect of a hearing disability on a Veteran's occupational 
functioning and daily activities] facilitates such 
determinations by requiring VA audiologists to provide 
information in anticipation of its possible application."  
Id.  Therefore, the June 2008 and August 2007 VA examinations 
are not defective under Martinak.  The Veteran has neither 
alleged and the examinations do not show a basis for the 
Board to consider whether referral for an extra-schedular 
rating is warranted under 38 C.F.R. § 3.321(b).

In sum, the weight of the credible evidence demonstrates that 
the Veteran's bilateral hearing loss does not warrant an 
increased rating. While the requirements of Fenderson have 
been considered, the evidence of record shows that the 
Veteran's hearing loss has not warranted a rating in excess 
of 20 percent at any point in the appeal period.  For all of 
the above reasons, the Veteran's claim must be denied.

Notice and Assistance

Under applicable law, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The Board finds that the content requirements of a duty to 
assist notice have been fully satisfied.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in 
September 2006 and November 2006 provided the Veteran with an 
explanation of the type of evidence necessary to substantiate 
his claim, as well as an explanation of what evidence was to 
be provided by him and what evidence the VA would attempt to 
obtain on his behalf.  Additionally, the letter of September 
2006 provided the Veteran with information concerning the 
evaluation and effective date that could be assigned should 
the claim be granted, pursuant to Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  VA has no outstanding duty to inform 
the Veteran that any additional information or evidence is 
needed.

Not all of the Veteran's duty-to-assist letters were provided 
before the adjudication of his claim.  However, after he was 
provided the letters he was given a full opportunity to 
submit evidence, and his claim was subsequently 
readjudicated.  He has not claimed any prejudice as a result 
of the timing of the letters, and the Board finds no basis to 
conclude that any prejudice occurred.  Any notice defect in 
this case was harmless error.  The content of the aggregated 
notices, including the notice letters subsequently issued, 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After VA provided this notice, the 
Veteran communicated on multiple occasions with VA, without 
informing it of pertinent evidence.  The Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  For all of these reasons, the Board concludes that 
the appeal may be adjudicated without a remand for further 
notification.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, the Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  His 
post service treatment records have been obtained.  He was 
afforded the opportunity for a personal hearing, and has been 
given VA examinations.  The Board does not have notice of any 
additional relevant evidence which is available but has not 
been obtained.  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the Veteran's 
claim.  Therefore, no further assistance to the Veteran with 
the development of evidence is required.  


ORDER

An initial increased disability rating in excess of 20 
percent for bilateral hearing loss is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


